 IRONWORKERS LOCAL 
433 (STEEL FABRICATORS ASSOC
.) 523
International Association of Bridge, Structural and 
Ornamental Iron Workers, Local 433, AFLŒ
CIO (Steel Fabricators Assoc.) 
and 
Sotero Lo-
pez.  
Case 21ŒCBŒ12858
  March 31, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND SCHAUMBER
 On September 30, 2002, Administrative Law Judge 
William L. Schmidt issued the attached decision.  The 
General Counsel and the Respondent filed exceptions, 
supporting briefs, and answering briefs.  The Charging 
Party filed exceptions 
and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings and conclusions only 

to the extent consistent with this Decision and Order.  
The judge found that the Respondent violated Section 
8(b)(1)(A) of the Act as alleged by informing Sotero 

Lopez that any payment he made toward the periodic 
dues required under a contractual union-security clause 
would be applied against his fine balance until fully paid; 

by applying Lopez™ dues payments to his outstanding 
fine balance rather than to his dues; by threatening Lopez 
that he would not be permitted to work if suspended from 

membership for his continued failure to pay dues; and by 
suspending Lopez from membership without notifying 
him of his rights as a nonmember under 
Communications 
Workers of America v. Beck
, 487 U.S. 735 (1988) (
Beck), 
and NLRB v. General Motors Corp
., 373 U.S. 734 (1963) 
(General Motors
).  The judge dismissed the allegation 
that the Respondent violated Section 8(b)(2) by refusing 
to permit Lopez to register fo
r referral from its hiring hall 
or to refer him for employment because he failed to pay 
his dues. 
We agree with the judge, for reasons set forth in his 
decision, that the Respondent 
violated Section 8(b)(1)(A) 
when it threatened to, and later did, apply Lopez™ dues 
payment to his fine balance, and thereafter threatened 

him with suspension for failing to pay his dues.
1  How-
                                                          
                                                                                             
1  With one exception, we affirm the judge™s finding that none of the 
complaint allegations are time-barre
d by Sec. 10(b).  Sec. 10(b) pro-
vides, in relevant part, that ﬁno 
complaint shall issue based upon any 
unfair labor practice occurring more than six months prior to the filing 
of the charge.ﬂ  The Respondent first informed Charging Party Lopez in 
August 1999, more than 6 months befo
re he filed his charge, that any 
dues payments he made would be a
pplied to his outstanding fine bal-
ance.  A violation based on that st
atement (which is not alleged to 
violate the Act) would be time-barred.  As the judge found, however, 
the Respondent engaged in other 
unlawful conductŠreiterating that it 
ever, we reverse the judge™s 
finding that Lopez was sus-pended.  Consequently, we dismiss the allegation  that 
the Respondent unlawfully failed to give Lopez notice of 
his 
Beck and General Motors
 rights.  We also find, con-
trary to the judge, that the Respondent unlawfully re-
fused to register and refer Lopez for employment.  
A.  Background 
The Respondent and the other local unions that are 
members of the District Coun
cil of the Iron Workers of 
California and Vicinity operate hiring halls.  The locals 
and employers using these hiring halls are parties to a 
collective-bargaining agreemen
t that contains a union-
security clause. 
Lopez, a journeyman certified welder, has used the 
Respondent™s hiring hall sin
ce he became a member of 
the Local in 1980.  Lopez injured his back in 1996 and 
missed work in 1997 and 1998.  He returned to work in 
1999 and worked until July 1999, when he was exposed 

to acid fumes and became seriously ill.  As a result of 
that exposure, he still experiences a variety of serious 
health problems.   
A physician™s disability certificate stated that Lopez 
was unable to work from August 10, 1999, until ap-

proximately April 3, 2000.  At various points during his 

periods of disability, Lopez received either the Local™s 
short-term disability benefits 
or state disability benefits.  
He was on state disability in January and February of 
2000, but those benefits ended in March or April of that 
year.  In March 2000, Lopez had a pending claim for 
long-term, permanent disability benefits with the Union™s 

pension fund.  While he was disabled, Lopez continued 
to pay dues and remained a union member.   
In 1996, the Respondent accused Lopez of violating a 
rule barring employees from registering on the out-of-
work list at more than one branch office.  Following in-

ternal union proceedings, 
the Respondent found Lopez 
guilty and fined him $998.  On appeal, the International 

reduced the fine to $499. Lopez never paid the fine.  
 would apply any dues payments to 
Lopez™ fine balance (and actually 
doing so), and threatening to suspend 
him and to refuse to allow him to 
work if he did not pay his duesŠwithin the 10(b) period.  As we find 
below, the Respondent also unlawful
ly refused to allow Lopez to regis-ter for referrals from its exclusive hiring hall, again during the 10(b) 

period.  These actions would be unlawful even absent the Respondent™s 

August 1999 statement. Cf. 
Machinists Local 1424 v. NLRB (Bryan 
Mfg. Co.), 362 U.S. 411, 416Œ419 (1960).  See also 
Teamsters Local 896 (Anheuser-Busch)
, 339 NLRB 769, slip op. at 2 (2003); 
Control 
Services, 305 NLRB 435 fn. 2, 442 (1991).   
As discussed below, we find that
 the Respondent did not suspend 
Lopez from membership, and thus we need not decide whether it would 

have violated Sec. 8(b)(1)(A) as
 alleged by suspending him without 
informing him of his 
Beck and General Motors rights.  Accordingly, we 
need not determine whether that a
llegation is barred by Sec. 10(b).  
341 NLRB No. 68 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 524 
In August 1999, a union official told Lopez that the 
Respondent planned to collect the fine by applying his 
dues payments against his fine balance until he had paid 
the fine in full.  Later in 1999, Jim Butner, the Respon-

dent™s business manager, wrote to the International Un-
ion™s general secretary, Ja
mes E. Cole, seeking advice about collecting the Lopez fine.  By letter dated January 
3, 2000, Cole advised Butner that he could apply Lopez™ 
future dues payments against his fine balance but cau-
tioned that if ﬁthe member goes suspended for non-
payment of dues, you would still be required to allow 
him to use the hiring hall . . . and you should take no 
action with respect to denying him employment.ﬂ 
Later in January, Lopez went to the Respondent™s of-
fice to pay his dues for November and December 1999 

and January 2000.
2  Kim Taylor, the Respondent™s office 
manager, informed Lopez that any money he tendered for 

dues would be applied against his fine balance.  How-

ever, she also showed him a 
copy of Cole™s January 3 
letter and said that working would not be a problem.  

Lopez decided not to pay his dues.  Because he lacked 

the dues receipt he needed to
 be dispatched out to work, 
Lopez did not register to work at that time.  
About March 16, Lopez receiv
ed a letter from Butner 
reminding him that ﬁany paym
ents received from you 
will be applied to this fine until it is paid in full.ﬂ   
On March 22, Lopez went back to the Respondent™s 
office and told Monica Urrea, one of its office employ-
ees, that he wanted to pay his dues.  She told him that 
any money he paid would be credited against his fine.  

Lopez tendered $100 for his union dues.  Urrea gave 
Lopez a receipt showing that
 his payment of $100 had 
been applied against his fine of $499, leaving an unpaid 

fine balance of $399.  The r
eceipt also stated that his 
dues were still paid only through October 1999. 
On April 17, Butner again wrote Lopez, pointing out 
that his dues had not been paid since October 1999.  The 
letter warned, ﬁIf we do not 
receive a payment on or be-
fore April 30, 2000 you will go suspended from Local 
433 . . . [and] if your membership goes suspended you 
will not be allowed to work until you have been rein-

stated.ﬂ  Lopez made no further payments to the Respon-
dent.  Instead, he filed a Board charge shortly after re-
ceiving Butner™s letter.   
In late July, Lopez wrote to the International regarding 
the inconsistency between Cole™s and Butner™s letters.  

He requested that the International compel the Respon-

dent to allow him to work.  The International did not 
respond.  However, on September 5, the Respondent™s 
attorney advised Lopez in writing that he would be 
                                                          
 2 Unless otherwise indicated, all s
ubsequent dates refer to 2000.  
ﬁplaced in the appropriate 
list for dispatch purposes 
without regard to any fine which was imposed on you.ﬂ   
Lopez did not attempt to register on the Respondent™s 
out-of-work list until November 16.  He was allowed to 

register for work and receive
d some referrals.  He has 
made no further payments to the Respondent. 
B.  Analysis 
1.  The Respondent unlawful
ly informed Lopez that it 
would apply his dues payments to his fine balance 
We agree with the judge, fo
r the reasons stated in his 
decision, that the Respondent 
violated Section 8(b)(1)(A) 
by informing Lopez that it would apply his dues pay-

ments to his fine balance.  In exceptions, the Respondent 
argues that the judge erred in finding this violation, be-
cause the complaint contained no such allegation.  We 

find no merit in this argument.   
It is well settled that the Board may find and remedy a 
violation even in the absence of a specific complaint al-

legation if the issue is closely connected to the subject 
matter of the complaint and has been fully litigated.  
Per-
gament United Sales
, 296 NLRB 333, 334 (1989), enfd. 
920 F.2d 130 (2d. Cir. 1990).  Both of those conditions 

have been met here.  The complaint alleges, and the 
judge found, that the Respondent applied Lopez™ dues to 

his fine balance after it refused to apply his $100 pay-
ment to his dues.  The Resp
ondent™s statements that it 
would take such action could hardly be more closely 
related to the complaint™s subject matter.  (The judge 
even stated at the hearing th
at he viewed the statements 
as encompassed by the complaint allegations.)  And the 
issue was fully litigated.  Indeed, the judge™s ruling that 
the complaint encompassed the additional violations put 
the Respondent on notice that the issue would be liti-
gated and evidence was introduced on it.  In any event, 
the Respondent™s witness, Kim 
Taylor, testified on direct 
examination that she told Lo
pez ﬁthat his dues would go 
toward his fine until the fine was paid.ﬂ  Without objec-

tion from the Respondent, Lopez gave similar testimony.  

Finally, the Respondent has not shown that it was preju-
diced by the General Counsel™s failure to formally allege 
this violation. 
Baytown Sun
, 255 NLRB 154 fn. 1 (1981).   
2.  The Respondent unlawfully refused to  
register or refer Lopez 
The judge dismissed the complaint allegation that the 
Respondent violated Section 8(b)(1)(A) and 8(b)(2) by 
refusing to register for referral, and refer, Lopez.  Thus, 
the judge found no evidence that Butner or any other 

agent of the Respondent acted on Butner™s April 17 
threat to prevent Lopez from registering for referral or 
from obtaining a referral.  He also found that Lopez™ 

disability prevented him from working until at least July, 
    IRONWORKERS LOCAL 433
 (STEEL FABRICATORS ASSOC
.) 525
and that the Respondent™s counsel assured him, first in 
July and later in September, that he would be allowed to 
register.  Finally, the judge found that when Lopez at-
tempted to register in November, he was allowed to do 
so and actually received referrals.  The General Counsel 
has excepted, and we find merit in the exception. 
The General Counsel does not contend that an agent of 
the Respondent physically prevented Lopez from regis-
tering at the hiring hall or refused to refer him to jobs 
after he registered.  Rather, the General Counsel argues 

that, given what Lopez had been told and what he already 
knew about the operations of the Respondent™s hiring 
hall, it would have been futile for him to attempt to regis-
ter.  Thus, the Respondent 
informed Lopez repeatedly 
that any dues payments he attempted to make would be 
applied to his fine balance, and when he attempted to pay 
his dues in March, the payment was, in fact, credited to 
the fine balance instead of his dues.  On April 17, Butner 

advised Lopez that if he did not pay his dues by April 30, 
he would be suspended and not allowed to work until he 
was reinstated.
3  Moreover, as Lopez credibly testified, 
even if he registered, he would not have received a refer-
ral without a paid-up dues r
eceipt, which he could not 
produce as long as the Respondent was unlawfully apply-
ing his dues payments to his fine balance.  Not until Sep-
tember 5, when the Respondent™s counsel assured him 
that he would be allowed to register for referrals, did 

Lopez have any reason to believe that there was any 
point in his attempting to register.
 4  We agree with the 
General Counsel that, under these circumstances, it is 
irrelevant that Lopez did not attempt to register for refer-
rals, at least before September 5, because any such at-
tempt would have been futile.  
Iron Workers Local 377 
(M.S.B., Inc.)
, 299 NLRB 680, 684 (1990); 
Laborers 
Local 1440
, 233 NLRB 1366, 1370 (1977).  Accord-
ingly, we find that the Respondent violated Section 
8(b)(1)(A) and 8(b)(2) by preventing Lopez from regis-
                                                          
                                                           
3 Although Lopez was shown Cole™s 
letter directing the Respondent 
to allow Lopez to work ev
en if it applied his dues payments to his fine 
balance, Butner™s April 17 letter to Lopez demonstrated that the Re-
spondent did not intend to follow that direction.  Moreover, when Lo-
pez wrote to the International Union asking it to instruct the Respon-

dent to allow him to work, he received no answer. 
4 Lopez excepted to the judge™s finding that he admitted that the Re-
spondent™s counsel provided him with a verbal assurance in July that he 

would be permitted to register for 
referral. Contrary to the judge™s 
finding, there is no evidence that the Respondent™s counsel gave Lopez 

such an assurance in July, or at any time prior to September 5. 
Unlike the judge, we are not persuade
d, by the mere fact that Lopez 
was allowed to register in November
, that he would have received the 
same treatment before September 5.
 Until that date, the Respondent had 
unequivocally informed Lopez that he
 would not be allowed to work 
because he had not paid his dues, and we find nothing in this record 
that might reasonably have caused Lopez to doubt that the Respondent 

meant what it said. 
tering for and receiving referra
ls from its hiring hall from 
April 305 until September 5.
6Lopez™ prolonged period of disability does not require 
a different result.  Contrary to the judge™s finding, there 
is no evidence that Lopez was unable to work at his trade 
until July, or, indeed, at any time after April 2000, the 
last dated covered by his physician™s certificate.  He 

ceased receiving state disability
 payments by March or 
April of that year.  The judge found that Lopez ﬁadmit-

tedly remained in a disabled status apparently unable to 

work at least until July.ﬂ  That finding is inconsistent 
with Lopez™ testimony.  Altho
ugh Lopez admitted that he 
had a variety of physical problems and a pending claim 

for permanent disability with the Union™s pension fund in 
July 2000,
7 he testified that he could have taken a job at 
that time and ﬁthey would have torn [up] that disability.ﬂ  
Because Lopez gave uncontradi
cted testimony that it was 
the Respondent™s refusal to register and refer himŠnot 
his physical problems or disability claimŠthat prevented 
him from working, we reject the judge™s finding that Lo-
pez was unable to work because of his claimed disability 

until July. 
3.  There is no evidence that Lopez was suspended 
The judge found that the Respondent suspended Lopez 
from membership on April 30.  In exceptions, the Re-
spondent argues that there is 
no evidence that Lopez was 
suspended.  We agree. 
In his April 17 letter, Butner threatened to suspend 
Lopez if he did not pay his dues by April 30.  However, 
there is no evidence that L
opez was actually suspended.  
Indeed, the General Counsel argues only that, given But-
ner™s threat, ﬁIt is reasonable 
to conclude that when April 
30th came and went, and Lopez did not make a union-

dues payment, Respondent considered him suspended.ﬂ  
In the absence of any other 
record evidence that Lopez 
was actually suspended, we agree with the Respondent 
that an inference of suspension is unwarranted and shall 
dismiss this allegation.
8 5 April 30 is the date on which the complaint alleges that this viola-
tion commenced. 
6 For the reasons discussed below, we find no evidence that Lopez 
was actually suspended from membersh
ip, as Butner had threatened.  
That does not change our finding that it would have been futile for 
Lopez to attempt to register for referrals. 
7 That Lopez had a pending disability claim does not mean that he 
was unable to work.  Even if Lopez had received disability benefits 

from the Union™s benefits funds, th
at fact would not establish prima 

facie that he was ineligible for backpay.  See 
Performance Friction 
Corp., 335 NLRB 1117, 1120 (2001) (holding that the employee™s 
inability to perform his past or simila
r work, not his receipt of disability 
benefits, tolled his backpay); see also 
Superior Export Packing
, 299 
NLRB 61 fn. 2 (1990). 
8 See, e.g., Howard Electrical & Mechanical
, 293 NLRB 472 fn. 2 
(1989), enfd. mem. 931 F. 2d. 63 (10th Cir. 1991).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 526 
4.  Because there is no evidence that Lopez was sus-
pended, no 
Beck/General Motors
 notice issue arose 
Because there is no evidence that Lopez was sus-
pended, we need not reach the issue of whether a sus-
pended worker must be notified of his 
Beck and General 
Motors rights.  We therefore dismiss the allegation that 

the Respondent unlawfully deprived Lopez of those 

rights.
9AMENDED 
REMEDY
 We shall modify the judge™s remedy as follows: 
Having found that Lopez was not suspended by the 
Respondent, we shall not require that the Respondent 

notify him of his 
Beck and 
General Motors
 rights.  Hav-
ing found that the Respondent violated the Act by refus-

ing to register and refer Lopez from April 30 to Septem-

ber 5, 2000, we shall order it to make him whole for any 
loss of earnings he may have suffered as a result of the 
Respondent™s unlawful conduct, in the manner pre-

scribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
with interest as provided in 
New Horizons for the Re-
tarded
, 283 NLRB 1173 (1987).  
ORDER The Respondent, International Association of Bridge, 
Structural and Ornamental Iron Workers, Local 433, 

AFLŒCIO, its officers, agents, and representatives, shall 
1. Cease and desist from 
(a) Informing employee-members that any payments 
tendered to Local 433 to satisfy the initiation fees and 
periodic dues required under the union-security clause of 
the California-Southern Nevada Iron Worker Agreement 

will be applied to satisfy an outstanding fine balance 
until fully paid. 
(b) Applying the moneys tendered by employee-
members to Local 433 in payment of the dues and fees 
required under the union-security clause of the Califor-

nia-Southern Nevada Iron Worker Agreement to an out-
standing fine balance. 
(c) Threatening employee-members that they will be 
suspended from membership and not permitted to work 

under the California-Southern Nevada Iron Worker 
Agreement for failing to pay dues and fees required un-

der that agreement™s union-secu
rity clause after misallo-
cating dues payments to an outstanding fine balance. 
(d)  Failing and refusing to register for referral or to re-
fer for employment employ
ee-members because the Re-
spondent has misallocated thei
r dues payments under the 
                                                          
                                                           
9 We note that the General Counsel 
does not contend that there was a 
total failure to apprise Lopez of his 
Beck and General Motors rights; 
the contention is only that the Respondent Union had a special obliga-
tion to apprise him of these right
s after the alleged suspension. 
union-security clause of the California-Southern Nevada 
Iron Worker Agreement to pay off their fine balance. 
(e) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, credit 
Sotero Lopez™ payment to Local 433 on March 22, 2000, 

to those dues and fees collectible under the union-

security clause of the California-Southern Nevada Iron 
Worker Agreement, debit his fine balance by an equal 
amount, and issue an official
 receipt to him reflecting 
this action. 
(b)  Within 14 days from the date of this Order, re-
move from its files any reference to any failure by em-
ployee-member Sotero Lopez to pay dues which arose 
from the Respondent™s misallocation of his dues pay-

ments to his outstanding fine balance, and within 3 days 
thereafter notify him in writing that this has been done 
and that the information will not be used against him in 

any way. 
(c)  Make Sotero Lopez whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-

tion against him, in the manner set forth in the remedy 
section of this decision. 
(d)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
each of its Southern Californi
a and Nevada hiring halls 
copies of the attached notice marked ﬁAppendix.ﬂ
10  Copies of the notice, on forms provided by the Regional 
Director for Region 21, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 

the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees and members are 

customarily posted.  Reasonable steps shall be taken by 
the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other material.   
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
    IRONWORKERS LOCAL 433
 (STEEL FABRICATORS ASSOC
.) 527
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found. 
 APPENDIX 
NOTICE TO EMPLOYEES AND 
MEMBERS
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board had found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for our benefit 
and protection 
Choose not to engage in any of these protected 
activities.  
 WE WILL NOT
 inform employee-members that any 
payments tendered to satisfy the periodic dues and fees 
required under the union-security clause of the Califor-
nia-Southern Nevada Iron Worker Agreement will be 

applied first to satisfy an outstanding fine balance until it 
is fully paid. 
WE WILL NOT
 apply moneys tendered by employee-
members in payment of the dues and fees required under 
the union-security clause of the California-Southern Ne-

vada Iron Worker Agreement to an outstanding fine bal-
ance. WE WILL NOT
 threaten employee-members that they 
will be suspended from membership and not permitted to 

work under the California-Southern Nevada Iron Worker 
Agreement for failing to pay dues and fees required un-

der that agreement™s union-secu
rity clause after misallo-
cating dues payments to an outstanding fine balance. 
WE WILL NOT
 fail and refuse to register for referral or 
to refer employee-members because we have misallo-
cated their dues payments 
under the union-security 
clause of the California-Southern Nevada Iron Worker 
Agreement to pay off their fine balance. 
WE WILL NOT
 in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL 
make Sotero Lopez whole for any loss of 
earnings and other benefits resulting from the discrimina-
tion against him, less any net interim earnings, plus in-
terest. WE WILL credit Sotero Lopez™ 
March 22, 2000, dues 
payment to those dues and fe
es collectible under the un-
ion-security clause of the California-Southern Nevada 

Iron Worker Agreement, debit his fine balance by an 
equal amount, and issue an offi
cial receipt to him reflect-
ing this action. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to any failure by 
employee-member Sotero Lop
ez to pay dues which arose 
from our misallocation of his dues payments to his out-

standing fine balance, and within 3 days thereafter notify 

him in writing that this has been done and that the infor-
mation will not be used against him in any way. 
WE WILL 
make Sotero Lopez whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against him, in the manner set forth in the 
remedy section of the Board™s decision. 
 LOCAL 433, INTERNATIONAL 
ASSOCIATION OF 
BRIDGE, STRUCTURAL AND 
ORNAMENTAL IRON 
WORKERS, AFLŒCIO 
 Sonia Sanchez and Robert MacKay, Attys., 
for the General 
Counsel. David L. Rosenfeld, Atty. (V
an Bourg, Weinberg, Roger & 
Rosenfeld, P.C.), 
of Oakland, California, for the Respon-
dent. Sortero Lopez, pro se.
 DECISION STATEMENT OF THE 
CASE WILLIAM L. SCHMIDT, Administrative Law Judge. On No-
vember 8, 2000, the Regional Di
rector for Region 21 issued a complaint and notice of hearing alleging International Associa-

tion of Bridge, Structural and 
Ornamental Iron Workers, Local 
433, AFLŒCIO (Respondent, Local 433, or the Union) violated 

Section 8(b)(1)(A) and 8(b)(2) 
of the National Labor Relations 
Act (the Act).  The complaint is based on a charge Sotero Lo-

pez (Lopez) filed on April 28, 2000,
1 and amended on July 7, 
and again on October 11.  As amended at the hearing, the com-
plaint presents the following is
sues for resolution: (1) Did Lo-
cal 433 insist unlawfully upon allocating the dues Lopez of-

fered to pay January and March against his 1996 fine; (2) Did 
Local 433 unlawfully refuse to register or refer Lopez from its 
exclusive hiring hall after suspending him from membership on 
April 30; and (3) After suspending Lopez from membership, 
did Local 433 breach its duty of fair representation by failing to 
                                                          
 1 Unless shown otherwise, all furt
her dates refer to the 2000 calendar 
year. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 528 
inform him of his membership and dues options under 
General Motors and Beck.
2I heard this case in Los Angeles, California, on June 24, 
2002.  Having now carefully considered the record and the 
demeanor of the witnesses,
3 and after considering the briefs 
filed by the General Counsel, Lopez, and Local 433, I find the 

General Counsel prevailed on the first and third issues, above, 
but did not prevail on the second issue based on the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The District Council of Ironworkers of the State of Califor-
nia acting on behalf of Respond
ent and other local unions af-
filiated with the International Association of Bridge, Structural 
and Ornamental Iron Workers negotiates and executes collec-
tive-bargaining agreements with various employer associations 

and contractors, including the 
Steel Fabricators Association 
(SFA), the Building Industry Association of Southern Califor-

nia, Inc. (BIASC), the Southern California Contractors Asso-
ciation, Inc. (SCCA), Bragg, Crane and Rigging Company 
(BCR), and the Western Steel Council, Inc (WSC).  The em-
ployer-members of SFA, BIASC,
 SCCA, and WSC as well as 
BCR each provide services valued in excess to $50,000 to cus-

tomers in the State of California each of whom in turn annually 
purchase and receive goods valued in excess of $50,000, di-
rectly from suppliers located outside the State of California.  
Accordingly, I find the above-n
amed employer-associations 
and BCR to be employers engaged in commerce within the 

meaning of Section 2(2), (6), and (7) of the Act.  I further find 
that the Union is a labor organization within the meaning of 
Section 2(5) of the Act.  The Union is aligned with the named 
statutory employers through a multistate collective-bargaining 
agreement titled: Iron Worker Employers State of California 
and a Portion of Nevada and Di
strict Council of Iron Workers 
of the State of California and Vicinity [California-Southern 
Nevada Agreement].  Accordingly, I find that it would effectu-
ate the purposes of the Act for the Board to exercise its jurisdic-
tion to decide this dispute. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A.  Relevant Facts 
The collective-bargaining agreem
ent involved here that ap-
plies to the employees employed by the employer-members of 

the associations mentioned above provides for the operation of 
an exclusive hiring hall and details a number of rules and pro-
cedures governing the hiring hall operation.  Officials of Local 
433 and the other local unions comprising the District Council 

oversee the hiring hall operations at their respective locals.  
Pursuant to this contractual 
arrangement, Local 433 maintains 
an out-of-work register at each of its branch offices. 
                                                          
 2 NLRB v. General Motors Corp
., 373 U.S. 734 (1963); 
Communica-tions Workers v. Beck
, 487 U.S. 735 (1988). 
3 My findings reflect credibility re
solutions based on factors cited by 
Judge Medina in 
U.S. v. Foster
, 9 F.R.D. 367, 388Œ390 (1949).  Testi-
mony inconsistent with my findings is not credited. 
The California-Southern Nevada
 Agreement also contains a 
standard, construction industry uni
on-security clause.  It re-

quires as a condition of employme
nt that employees who were 
union members and employed under the agreement on its effec-

tive remain members in good standing.  All others who become 
employed under the agreement must
 ﬁon or after eight (8) con-
tinuous or accumulative days of employment on such work 

with any individual employer following the beginning of such 
employment or the effective da
te of the [Agreement], which-
ever is laterﬂ become a member of the local union having juris-

diction over the territory where the employee is employed and 
thereafter remain a member in good standing.  Jt. Exh. 1, pp. 6Œ
7 (sec. 4 A).  By the terms of the union-security clause, an em-

ployer may not terminate an 
employee for noncompliance with 
its requirements until it receives a ﬁwritten request from the 

District Council . . . or Local Union . . . stating all pertinent 
facts. . . .ﬂ  Jt. Exh. 1, p. 7 (sec. 4 B).  
Lopez, a certified welder, became a member of Local 433 in 
1980 and remained a member at all times until Local 433 sus-
pended his membership in April 2000, ostensibly because his 
dues became 6 months past due.  
Over the years, he regularly 
sought work in his trade by registering for referral on the Un-

ion™s out-of-work list.  In rece
nt years, however, Lopez has 
suffered from significant work inju
ries that resulted in lengthy 

periods of disability.  The first occurred in June or July 1996 
when a back injury left him unable to work again until Novem-
ber 1998.  The second occurred in
 July 1999 when he became 
seriously ill after exposure to acid 
fumes.  This disability period 
lasted until July 2000 or longer. 
At some time in 1996, local uni
on officials initiated internal 
union charges against Lopez claiming that he violated the con-
tractual rule barring employees from registering on the out-of-
work list at more than one branch office.  (See Jt. Exh. 1, p. 12 
(sec. 5 H-2)).  Following internal union proceedings, Local 433 
found Lopez guilty and imposed 
a $998 fine against him.  
When Lopez appealed this action, the International Union af-
firmed the local union™s finding
s and conclusions but reduced 
Lopez™ fine to $499.  Over the next 3 years, Lopez apparently 

ignored Local 433™s efforts to collect the fine.  However, he 
otherwise maintained his membership in good standing by pay-
ing the regular periodic dues 
and fees assessed against all 
members, usually in person at th
e union™s office.  In addition, 
he continued to obtain work when not disabled through the 

Local 433™s hiring hall. 
Although the full scope of Loca
l 433™s efforts to collect his 
fine are not fully known, Lopez acknowledged that in August 
1999 some unspecified union official told him that Local 433 
planned to collect the fine by applying his dues payments 
against his fine balance until paid
 in full.  Later in 1999, Jim 
Butner, Local 433™s business manager, wrote to General Secre-

tary James E. Cole seeking a
dvice about collecting the Lopez 
fine.  Cole responded in a January
 3 letter advising Butner the he could apply Lopez™ future du
es payments against his fine 
balance but cautioned that if ﬁt
he member goes suspended for 

non-payment of dues, you would still be required to allow him 
to use the hiring hall . . . and you should take no action with 
respect to denying him employment.ﬂ 
    IRONWORKERS LOCAL 433
 (STEEL FABRICATORS ASSOC
.) 529
Later in January, Lopez went to Local 433™s office intent 
upon paying his dues as his last 
payment only covered the pe-
riod through October 1999.  On this occasion, Kim Taylor, 
Local 433™s office manager, advi
sed Lopez that any money he 
tendered would be applied against 
his fine balance.  When Lo-
pez protested that he would not be able to work, Taylor pre-
sented a copy of Cole™s letter and assured him that working 
would not be a problem.  At Lopez™ request, Taylor provided 
with a copy of Cole™s January 3 letter.  Lopez then left without 
making any payment. 
Thereafter, Butner wrote to Lopez on March 16.  In this let-
ter, Butner reminded Lopez that ﬁ[a]s you have been previously 
informed, any payments received from you will be applied to 
this fine until it is paid in full
.ﬂ  This prompted Lopez to visit 
the Union™s office again on March 22 to pay his dues.  Monica 

Urrea, one of the Union™s office employees, dealt with Lopez.  
Although Lopez told Urrea that he
 wanted to pay his dues, she 
told him any money he paid would 
be credited against the fine.  

Lopez protested but finally te
ndered $100 saying that it was for 
his union dues and that whatever she did with the money was 

her business.  Urrea took the m
oney and provided Lopez with a 
receipt showing that his paymen
t had been applied against his fine leaving an unpaid fine bala
nce of $399.  That receipt also prominently reflected that his dues were still paid only through 

October 1999.
4On April 17, Butner wrote Lopez calling attention to the fact 
that his membership dues had not been paid since October 
1999.  The letter stat
es: ﬁIf we do not receive a payment on or 
before April 30, 2000 you will 
go suspended from Local 433.ﬂ  
The letter further warns: ﬁ[I]f your membership goes suspended 
you will not be allowed to work until you have been rein-
stated.ﬂ  Lopez made no further payments to Local 433; in-
stead, he filed this charge shortly after receiving Butner™s April 
17 letter.  On April 30, Local 433 suspended Lopez™ member-
ship. 
In late July, Lopez wrote to the International Union enclos-
ing Cole™s January 3 letter and Butner™s April 17 letter, and 

calling attention to the obvious in
consistency as to whether he 
would be ﬁallowed to workﬂ following his membership suspen-

sion.  He asked that the International Union assist him by com-
pelling Local 433 officials to allow him to work.  So far as is 

known, no International Union official responded.  However, 
Lopez admitted that Local 433™s attorney advised him in July 
that he would be permitted to work even though suspended 
from membership.  Later, Local 433™s attorney sent Lopez a 
letter dated September 5 stating th
at if he desired to work he 
would be ﬁplaced in the appropriate list for dispatch purposes 

without regard to any fine whic
h was imposed on you.ﬂ  As for 
Butner™s April 17 letter, the attorney noted that the letter ad-

vised Lopez ﬁthat you had not pa
id membership dues which are 
required to be kept current under the terms of the Union™s Secu-

rity Provision of the contractﬂ and that ﬁ[t]he Union will apply 
that provision to the extent permitted by law.ﬂ 
                                                          
                                                           
4 The portion of the receipt showing the status of his dues payments 
is enclosed in a computer-generated
 box in the middle part of the upper 
third of the document. 
Lopez never worked during the 2000 calendar year.  He did 
not attempt to register on a Local 433 out-of-work list until 
November 16.  At that time, Jack Holt, Local 433™s new busi-
ness manager, permitted him to register only on the ﬁE-list,ﬂ the 

lowest category of registrants, assertedly because he had insuf-
ficient recent work experience to qualify for registration on any 
higher list.5  Lopez subsequently convinced Holt in August 
2001 that he should be permitted to
 register of the A-1 list, the 
highest category of contractual re
gistrants.  Since registering, 
Lopez has received some referrals but has made no further 
payments to Local 433. 
B.  Argument and Conclusions 
The General Counsel claims that Respondent adopted a de 
facto policy of collecting dues before fines by thrice telling 
Lopez, per Cole™s January 3 ﬁins
tructions,ﬂ that any future dues 
payments from him would be applied against his 1996 fine.  

Pointing to a variety of Board decisions finding different sorts 
of union rules establishing a fine
s-first scheme unlawful where 
co-extensive with a contractual union-security clause, the Gen-

eral Counsel contends that 
this conduct violated Section 
8(b)(1)(A).  The General Counsel also contends that Local 433 

also violated Section 8(b)(1)(A) by actually crediting Lopez™ 
$100 dues payment on March 22 against his fine balance.  The 

General Counsel further argues that Local 433 violated Section 
8(b)(1)(A) and 8(b)(2) by Butner™s written threat to Lopez of 

April 17 that he could not work if he did not pay his dues vio-
lated Section 8(b)(1)(A), and that this threat coupled with the 
actual suspension on April 30 effectively constituted a refusal 
to register and refer Lopez in vi
olation of Section 8(b)(2).  Fi-
nally, the General Counsel cont
ends that Local 433 violated 
8(b)(1)(A) when it suspended Lopez from membership without 
providing him with a notice of 
employee rights that have 
evolved out of 
General Motors
 and Beck
. Local 433 claims that it did not
 violate the Act by crediting 
the moneys tendered by Lopez to his outstanding 1996 fine for 
two reasons.  First, Local 433 argu
es that Section 10(b) bars the 
complaint allegation that its allocation of the Lopez™ March 

payment to the fine balance violated the Act because Lopez 
learned in August 1999 that Respondent planned to credit his 
dues payments against his fine balance.  Second, Local 433 
argues that Cole™s letter to Butner cautioning against barring 
Lopez from registering for referral on the out-of-work list or 
depriving him of employment distinguishes Lopez™ situation 
from that found in 
Elevator Constructors Local 8 (San Fran-
cisco Elevator)
, 243 NLRB 53 (1979), and its progeny.  Local 
433 also claims that it never refused to refer Lopez because of 
the dues/fine issue and, in any event, Section 10(b) also bars 
that allegation.  As for the 
obvious conflict between Cole™s 
letter and Butner™s April 17 le
tter, Respondent contends that 
Lopez could easily have learned 
that Butner did not mean what 
he said in his letter had he made the slightest effort to ask But-

ner for a clarification of the apparent conflict.  Lopez did not do 
so, Respondent contends, becaus
e he had been placed on dis-
 5 Local 433™s counsel asserted without contradiction at the hearing 
that the General Counsel declined to
 proceed on a separate unfair labor 
practice charge Lopez filed concerning his placement on the out-of-
work list.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 530 
ability and not intended to register on the Union™s out-of-work 
lists at that time.  Finally, Respondent contends that it had no 
duty to provide Lopez with specific notice of rights under 
Gen-eral Motors
 or Beck
 because Lopez has always insisted upon 
continuing his 20-year old union membership.
6I agree with the General Counsel that Respondent violated 
Section 8(b)(1)(A) by telling Lopez that his dues payments 
would be applied to satisfy his 
fine.  In reaching this conclu-
sion, I reject Respondent
™s claim that Cole™s January 3 advisory 
letter distinguishes this situation from 
San Francisco Elevator, id. and similar cases cited by the General Counsel.  In my 

judgment, Respondent had the burden of proving that it law-
fully maintained a concurrent fine-first rule side-by-side with a 
union-security clause.  Although probably well intentioned, 
Cole™s letter alone is insufficient to meet that burden.  Butner™s 
April 17 letter, most likely a form letter Local 433 sends to any 
member whose dues become seriously past due,
7 illustrates the 
virtually impossible task this 
Respondent or any other labor 

organization would have in atte
mpting to dance on the lawful side of the line by adopting a fine-first rule in the context of a 

union-security clause.  As applie
d to Lopez, of course, the es-
sence of the Respondent™s fine-fir
st rule would mean that his 
dues would never be fully paid until he knuckled under by pay-
ing the fine. 
In reality, Respondent would have an arduous, time-
consuming oversight task to deal with a member such as Lo-
pez™ in order to insure he su
ffered no adverse employment im-
pact from the application of a 
fine-first rule.  Employee-
members who work under agreements such as the one involved 

here encounter periodic, lawful
 demands that they document 
their eligibility for employment under the membership mainte-

nance requirements of the collective-bargaining agreement.  In 
his testimony, Lopez repeatedly and credibly protested that he 
could not even obtain a referral ticket without showing the 
hiring hall agent a paid-up dues 
receipt.  Although this hurdle 
might be cured with a simple direction to the hiring hall agent, 
Respondent does not fully contro
l every possible source that 
could potentially disrupt Lopez 
employment under the Califor-
nia-Southern Nevada Agreemen
t.  Thus, this collective-
bargaining agreement provides fo
r the employer-transfer of 
employees to other local union 
jurisdictions and requires the 
employee-member to notify a sister local when transferred to its 

jurisdiction.  It would be reasona
ble to presume that agents of 
the sister local at some point would also insist on proof of work 

eligibility in the form of a paid-up dues receipt.  In addition, as 
illustrated in a case the 
General Counsel cites, 
Iron Workers Local 377 (M.S.B., Inc.)
, 299 NLRB 680 (1990), job stewards 
have occasion from time-to-tim
e to demand evidence of work 
                                                          
 6 I reject and do not further cons
ider Respondent™s claims concern-
ing the application of 10(b) to this case.  Even though it may have told 
Lopez that his dues would be applie
d to his fine more than 6 months 
before actually doing so, a separate violation occurred when it actually 
took that step in March.  Plainly, th
e charge was timely filed as to this 
allegation.  As I have found in ag
reement with Respondent that it never 
actually refused to refer Lopez, I find it unnecessary to consider its 

puzzling 10(b) argument concerning this allegation. 
7 In fact, Respondent™s counsel described the April 17 letter as a 
ﬁformﬂ letter in the course of argument at the hearing. 
eligibility in the form of a paid-up dues receipt.  Hence, in or-
der for Respondent to maintain 
a sanitized fine-first rule, it 
would have to be vigilant that 
of all the various union officials 
Lopez might possibly encounter while seeking or engaging in 
his trade under the contract unders
tood and agreed not to inter-
fere with his employment.  Such 
an expectation is, at best, an 
illusion.  As noted, even Respon
dent™s own business manager, 
within 3 months of Cole™s cautionary advice specifically ad-
dressed to him, threatened Lope
z™ employment prospects.  Fur-
thermore, I find the verbal assurances he received from the 

union™s two clerical employees that
 he could register for refer-
ral, and be referred, insufficient to overcome the contractual 

and cultural obstacles Lopez would likely face when seeking 
employment without written proo
f of compliance with the un-
ion-security clause. 
In addition I agree with General Counsel™s claim that Re-
spondent violated the Act by actually crediting Lopez™ $100 

dues payment on March 22 against 
the fine balance rather than 
against his dues as requested when he submitted the payment.  

Iron Workers Local 377, supra, citing Bay Counties District 
Council of Carpenters, 145 NLRB 1775 (1964).  For reasons 
addressed above, Cole™s advisory le
tter is insufficient to shield 
Lopez from the far reaching impact of an institutional culture 

resulting from Local 433™s historical hiring hall practice that required the production of a 
paid-up dues receipt from long-term employees in order to obtain a job-referral ticket.  By 
crediting the March 22 dues paymen
t against the fine balance, 
Respondent deprived Lopez of the necessary dues receipt that 

would fully facilitate his referral and employment.  I find that 
by this separate conduct Res
pondent put Lopez™ further em-ployment through the hiring hall in peril and thereby restrained 

him within the meaning of Section 8(b)(1)(A). 
However, the General Counsel™s claim that Respondent ac-tually refused to register and refer Lopez as alleged in com-
plaint paragraph 22(e) is another matter.  In support of this 
allegation, General Counsel relies solely on the threat made by 
Butner in his April 17 letter.  Although I find Butner™s threat 
unlawful, the evidence is insuffici
ent to establish that Butner or 
any other Local 433 agent acted on that threat to prevent Lopez 

from actually registering for refe
rral or from actually obtaining 
a referral.  On the contrary, Lopez admittedly remained in a 

disabled status apparently unable
 to work at least until July.  
Furthermore, he admitted that
 Respondent™s counsel provided 
him with a verbal assurance in July that he would be permitted 

to register for referral and gave 
him a written assurance to that 
same effect in September.  Wh
en Lopez finally attempted to 
register for referral in November, he was permitted to do so.  In 
addition, sparse as it is, the ev
idence available shows that Lo-
pez was referred for employment at
 some point after he finally registered on the out-of-work list.  For the foregoing reasons, I 
conclude that General Counsel fa
iled to prove complaint para-
graph 22(e) by a preponderance of the credible evidence and, 

hence, I recommend dismissal of this allegation. 
General Counsel contends, in effect, that a suspension or ex-
pulsion of a worker from membership, made contractually mandatory for work purposes, triggers an obligation that the 
union taking such action provide the employee with a notice of 
the options available under General Motors
 and Beck.
  In com-
    IRONWORKERS LOCAL 433
 (STEEL FABRICATORS ASSOC
.) 531
plaint paragraph 22(g), the General Counsel claims that the 
content of that notice include a statement that: (1) he had the 
right to be or remain a nonmember;
 (2) that he had a right as a 
nonmember to object to paying 
for nonrepresentational activi-
ties and to obtain a reduction in fees for such nonrepresenta-
tional activities; (3) that he had a right to be given sufficient 
information to enable him to intelligently decide whether to 
object; and (4) that he had a ri
ght as a nonmember to be ap-
prised of any internal union procedures for filing objections to 

the fee imposed.  I agree with the contention that a notice of 
right must be given and with 
most, but not all, of General 
Counsel™s contentions as to the substance. 
General Counsel cites no case di
rectly on point and I have 
been unable to locate precise precedent concerning the content 

of a General Motors/Beck
 notice required when a labor organi-
zation suspends or expels a long-term union member from 
membership for reasons other than failing to pay mandatory 
dues and fees as is the case here. 
 In her brief, counsel for the 
General Counsel argues that in the absence of a 
Beck
 notice, a 
union may not lawfully seek th
e discharge of an employee, 
whether a member or a nonmember, for failing to pay the req-

uisite dues and fees under a union-security agreement.  In sup-
port, she cites 
Rochester Mfg. Co
., 323 NLRB 260 (1997), affd. 
194 F.3d 1311 (6th Cir. 1999); and 
Production Workers Local 
707 (Mavo Leasing Co.)
, 322 NLRB 35 (1997), affd. 194 F.3d 
1311 (6th Cir. 1999).  Although 
these cases provide pertinent 
direction, they do not address th
e particular fact situation found 
here. California Saw & Knife Works
, 320 NLRB 224, 230 (1995), 
holds generally ﬁthat a 
union™s obligations under Beck
 are to be 
measured by [the duty of fair re
presentation] standard.ﬂ It and 
Paperworkers Local 1033 (Weyerhaeuser Paper Co.)
, 320 
NLRB 349 (1995), a companion case decided the same day as 
California Saw, established an ﬁinext
ricable linkﬂ between 
General Motors and Beck rights in that without exercising the 
former, the latter never come into play.  However, in this case 

Lopez eschewed the exercise of his 
General Motors rights.  
Instead, Local 433 effectively altered his status to that of a 

nonmember against his will.  For reasons explained below, I 
find that where a labor organizati
on acts to suspend or expel a long-term member, its duty of fa
ir representation (DFR) obliga-
tions require a 
General Motors/Beck
 notice but one more care-
fully tailored to fit situation than that advanced by the General 

Counsel. When the Board considered the specific allegations of the 
California Saw complaint, it noted that the General Counsel 
claimed that the International Association of Machinists and 

Aerospace Workers (IAM) violated the Act by failing to place 
some kind of an alert on the cover of the union magazine issue 
where it annually published a statement of its 
Beck
 policy.  The 
General Counsel also alleged that
 the IAM unlawfully failed to 
issue an additional 
Beck
 noticeŠapart from the annual publica-
tionŠthat pertained to ﬁtwo subgroups of non-member em-

ployees: (1) newly hired nonmem
ber employees at the time 
they are hired into the bargaining unit; and (2) to newly re-

signed nonmember employees when they resign their union 
membership.ﬂ 
As to employees in the first subgroup, the Board found that a 
union has a DFR obligation to furn
ish those individuals with a 
Beck
 notice before they become s
ubject to obligations under a 
union-security clause.  Undoubtedly the Board felt there would 
be a strong likelihood that employees in this category would 
not have had an opportunity to see the union™s annually pub-
lished policy statement.  Howe
ver, as to the second subgroup 
Šthose employees who recently resigned their union member-

shipŠthe Board found that a union has no DFR obligation ﬁto 
issue an 
additional
 notice of Beck
 rights to new non-member 
employees at the time they resign their union membership.ﬂ  

[Emphasis mine]  In the following paragraph, the Board be-
came more specific by stating that the IAM had a DFR obliga-
tion to give a 
Beck
 notice to ﬁcurrently employed employees at 
the time they become nonmembers 
if these currently employed 
employees have not been sent a copy of [the monthly Machin-
ist™s magazine containing the IAM™s 
Beck policy statement].ﬂ  
320 NLRB 231. I find a union™s DFR obligation to provide a 
General Mo-
tors/Beck
 notice to recently expelled or suspended member-
employees at the very least pa
rallels the obligation found appli-
cable to newly resigned members in 
California Saw.  Having reached this conclusion, Respondent was obliged to show ei-
ther: (1) that it regularly publishes a lawful statement of its 
General Motors/Beck
 policy by a means that made it available 
to its membership-at-large including Lopez; or (2) that it pro-

vided a separate, lawful 
General Motors/Beck
 policy statement 
to Lopez at or near the time of his suspension or expulsion. 
Respondent did neither.  Althou
gh its counsel quizzed Lopez 
concerning various union publications, no proof was ever sub-

mitted that Respondent regularly publishes a widely distributed 
notice to its members concerning their 
General Motors/Beck
 rights.  Likewise, Respondent pr
ovided no evidence contradict-
ing Lopez™ claim that he neve
r received a DFR-type notice 
around the time of his membership suspension on April 30.  

Accordingly, I find generally th
at Respondent violated the Act 
by its failure to give Lopez a proper 
General Motors/Beck
 no-tice when it suspended his membership. 
However, I do not entirely agree with the General Counsel 
concerning the substance of a DFR notice required of a labor 

organization where, as here, it suspends a member for reasons 
other than the failure to pay the fees mandated in the second 
proviso of Section 8(a)(3).  As shown in complaint paragraph 
22 (g)(i),8 the General Counsel believ
es that Lopez should have 
been told that he had ﬁthe righ
t to be or remain a nonmember,ﬂ 
the standard 
General Motors
 notice that would be apt before a 
union imposes union-security obligations on a new employee.  

However, requiring a labor organization to give a DFR notice 
to that effect to a long-term 
member about to be involuntarily 
banished would be irrelevant and inappropriate.  Where a labor 

organization expels or suspends an employee from member-
ship, the employee ceases to have a choice about membership 
options.  Informing such a person 
that he/she has a right to be or remain a nonmember can easily 
be characterized as informa-
                                                          
 8 When the complaint issued, the referenced subparagraph was num-
bered 22(h)(i).  At the hearing, a subparagraph was added to complaint 
paragraph 22 so that the referenced subparagraph became 22(g)(i). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 532 
tion hardly worth knowing.  I find no rational purpose relevant 
to the Act that would be served by elevating such a notice in a 
situation such as this to th
e level of a DFR obligation. 
Instead, the more appropriate DFR notice in this type of case 
should draw its essence from the situation and the Supreme 
Court™s core observation in 
General Motors
 concerning the 
degree to which the law permits union membership to impact 
on an employee™s employment.  ﬁI
t is permissible to condition 
employment upon membership,ﬂ Justice White wrote for the 

Court, ﬁbut membership, insofar as it has significance to em-
ployment rights, may in turn be conditioned 
only upon payment 
of fees and dues [specified in 
Section 8(a)(3)].ﬂ  373 U.S. 742.  

[Emphasis mine.]  Applying this principle here, I find Local 
433 forfeited its right to affect Lopez™ employment under the 
contractual union-security clause when it unlawfully misallo-
cated his dues payment to his fi
ne balance and then suspended 
him from membership for failing to pay his dues.  In this Catch 

22-like situation, the more appropriate DFR notice should ad-
dress the highly significant ques
tion Lopez or any other simi-
larly situated employee woul
d likely have concerning their 
continued employment through the union hiring hall and under 
the union-security clause. 
Based on the foregoing rationale, I find that at or about the 
time Respondent suspended Lopez™ membership, it had a DFR 
obligation under the 
General Motors/Beck
 principles to inform 
him: (1) that as a nonmember he could continue to register for 

referral at the hiring hall and be
 referred for employment under 
California-Southern Nevada Agr
eement the so long as he con-
tinued to pay the dues and fees lawfully required of all others 
under the agreement™s union-security clause; (2) that if he ob-
jected paying (through his dues payments) for union activities 
other than collective bargaining, contract administration, or 
grievance adjustment, he could obtain a prorated reduction in 
the mandatory union-security fee for amounts spent by the un-
ion on all other activities; (3) that he had a right to sufficient 
information that would enable him to intelligently decide 

whether to object to paying for union activities other than col-
lective bargaining, contract administration, or grievance ad-
justment; and (4) that he had a right to be apprised of the un-
ion™s procedures for objecting 
to the union-security fee im-
posed if he declined to pay fo
r union activities other than col-
lective bargaining, contract administration, or grievance ad-
justment.  Because Local 433 failed to provide this or any other 
type of DFR notice to Lopez when it suspended his member-
ship, I conclude that it vi
olated Section 8(b)(1)(A). 
CONCLUSIONS OF 
LAW 1. Local 433 is a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
2. Local 433 engaged in unfair labor practices within the 
meaning of Section 8(b)(1)(A) by
 informing Lopez in January 
and March 2000 that any payment made by him toward the 
periodic dues required under the uni
on-security clause of the California-Southern Nevada Iron Worker Agreement would be 

applied against his fine balance until fully paid; by applying the 
payment tendered by Lopez on March 22 to his outstanding 
fine balance rather than to the amount due under the union-
security clause of the California-Nevada Iron Worker Agree-

ment; by threatening Lopez in an April 17 letter that he would 
not be permitted to work under the California-Southern Nevada 
Iron Worker Agreement if suspended from membership for his 
continued failure to pay the dues required by that agreement™s 
union-security clause; and by suspending Lopez from member-
ship on April 30 without providing him with a notice of his 
employment rights
 as a nonmember. 3. The unfair labor practices described above affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
4. The General Counsel failed to sustain its burden of prov-
ing that Local 433 failed and refused to permit Lopez to register 
for referral or to refer Lopez fo
r employment under the Califor-
nia-Southern Nevada Iron Worker Agreement. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
As I have concluded that 
Respondent misappropriated the 
dues payment made by Lopez 
on March 22, my recommended 
order also requires Respondent to 
restore the status quo ante by 
crediting that payment to those dues and fees collectable under 

the union-security clause of the California-Southern Nevada 
Iron Worker Agreement, to debit his fine balance by an equal 

amount, and to issue an official
 union receipt reflecting this 
action.  Respondent also will be required to provide Lopez with 

a written assurance of his employment rights under the Califor-
nia-Southern Nevada Iron Worker Agreement as detailed 
above. [Recommended Order omitted from publication.] 
    